DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on April 15, 2020 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Fourteen (14) sheets of drawings and two (2) sheets of replacement drawings were filed on April 15, 2020 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1; the claim recites “a facing direction” in line 11, but does not adequately define the facing direction.  For the purpose of examination the claimed “a facing direction” is considered to be the direction that is orthogonal to the longitudinal length of the optical waveguide and that extends between the first wall and the second wall of the connector.  
Regarding claims 2-7; the claims inherently contain the deficiencies of any base or intervening claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. (US 2015/0301290 A1).
Regarding claim 1; Fujiwara et al. discloses an optical waveguide member connector kit (optical wiring part 10; see Figures 1-3) comprising: 
an optical waveguide member (optical waveguide 1) including an optical waveguide (the optical waveguide is formed by core layer 13 having two long core portions 14, which are surrounded by side clad portions 15 and clad layers 11 and 12; see Figures 1-4 and paragraph 43), and 
a connector (ferrule 5) accommodating the optical waveguide member (1), 
wherein the connector (5) includes 
a main body (main body 51) having a bottom wall (5011; see Figure 2), and 
a first wall (5012) and a second wall (5012) that extend from the bottom wall (5011) toward one side in a thickness direction of the bottom wall and face each other at spaced intervals there-between (see Figure 2), and 
a lid (lid body 52; see Figures 1 and 2) disposed between the first wall (5012) and the second wall (5012) and sandwiching the optical waveguide member (1) with the bottom wall (5011) when the optical waveguide member (1) is accommodated in the connector (5); and 
a ratio (L1/L2) of a length L1 in a facing direction of the lid to a facing length L2 between the first wall and the second wall is 0.80 or more and 0.99 or less (this is taught in paragraphs 53 and 78, and Figure 3A; see the explanation directly below).
The Examiner notes that the facing direction is the direction extending from the first wall to the second wall, which corresponds to the left to right direction in Figure 3A.
The lid (52) is the same length as the optical waveguide (1) in the direction extending from the first wall (5012) to the second wall (5012; see Figure 3A), and the width of the optical waveguide (1) is preferably about 3 mm to about 50 mm (see paragraph 78).  Thus, a length L1 (of claim 1 of the present application) in the facing direction of the lid (52) is 3 mm to about 50 mm.
The gap (L1 of Figure 3A) between a wall 5012 and a side of the lid (52) or waveguide (1) is preferably 25 μm (0.025 mm) to 350 μm (0.35 mm; see paragraph 53).  Therefore a facing length L2 (of claim 1 of the present application) between the first wall (5012) and the second wall (5012) is equal to the width of the waveguide plus two times the width of the gap because there is a gap located on each side of the waveguide. Thus, for a lid/waveguide width of 3 mm, L2 ranges from (3 mm + (2)(0.025mm)) to (3 mm + (2)(0.35mm)), which is 3.05 mm to 3.7 mm, and for a lid/waveguide width of 50 mm, L2 ranges from (50 mm + (2)(0.025mm)) to (50 mm + (2)(0.35mm)), which is 50.05 mm to 50.7 mm
Thus, the ratio (L1/L2) for lid/waveguide having the smaller preferred width ranges from (3mm/3.05mm) to (3mm/50.5mm), which is .98-.99, and the ratio (L1/L2) for a lid/waveguide having a larger preferred width ranges from (50mm/50.05mm) to (50mm/50.7mm), which is .81-.98.
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (US 2016/0154188 A1).
Regarding claim 1;	Nakagawa et al. discloses an optical waveguide member connector kit (see Figure 3, annotated below; see paragraph 56) comprising: 
an optical waveguide member (optical waveguides formed in layer; see paragraph 57) including an optical waveguide (optical waveguides; see paragraph 57) and 
a connector (MT ferrule; see Figure 3 and paragraph 56) accommodating the optical waveguide member (multilayer waveguide connector; see Figure 3, annotated below), 
wherein the connector (see Figure 3, annotated below) includes 
a main body (main body) having a bottom wall (bottom wall), and 
a first wall (first wall) and a second wall (second wall) that extend from the bottom wall (bottom wall) toward one side in a thickness direction of the bottom wall and face each other at spaced intervals there-between (see Figure 3), and 
a lid (Lid) disposed between the first wall (first wall) and the second wall (second wall) and sandwiching the optical waveguide member (optical waveguide member) with the bottom wall (bottom wall) when the optical waveguide member is accommodated in the connector (see Figure 3, annotated blow); and 
a ratio (L1/L2) of a length L1 (L1 is 3600 μm; see Figure 5) in a facing direction (the facing direction is the direction orthogonal to the length of the optical waveguide member and extending between the first and second sides) of the lid (Lid) to a facing length L2 (L2 = 3600 μm + 2(277.5 μm) = 4155 μm as illustrated in Figure 6, see width A of the gap filled with glue; or L2= 3600 μm + 2(50 μm) = 3700 μm, see width B of the gap filled with glue) between the first wall and the second wall is 0.80 or more and 0.99 or less (L1/L2= 3600 μm /4155 μm = 0.87; or L1/L2= 3600 μm / 3700 μm = 0.97, respectively).

    PNG
    media_image1.png
    774
    619
    media_image1.png
    Greyscale

Regarding claim 7. Nakagawa et al. discloses a method for producing an optical waveguide member connector (see Figure 3, annotated above) comprising: 
in the optical waveguide member connector kit according claim 1 (see the discussed with respect to claim 1 above), 
a first step of accommodating the optical waveguide member (optical waveguide member) between the first wall (first wall) and the second wall (second wall) of the main body (main body), 
a second step of sandwiching the optical waveguide member (optical waveguide member) between the lid (Lid) and the bottom wall (bottom wall), and 
a third step of pouring an adhesive (UV adhesive; see Figure 4) into a first gap (grooves for UV glue injection) formed between the lid (Lid) and the first wall (first wall) and/or a second gap (groove for UV glue injection) formed between the lid (Lid) and the second wall (second wall). 7  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2015/0301290 A1) in view of Rosenberg et al. (US 8,821,033 B2).
Regarding claim 2; Fujiwara et al. discloses the optical waveguide member connector kit (10) according to claim 1, wherein when the lid (52) is disposed between the first wall (5012) and the second wall (5012), a first gap (L1) is formed between the lid (52) and the first wall (5012) and a second gap is formed between the lid (52) and the second wall (5012; see Figure 3A).  Fujiwara et al. does not disclose that the cross-sectional area along the facing direction of the first gap increases as it gets closer to the bottom wall and/or that 4thatthe cross-sectional area along the facing direction of the second gap increases as it gets closer to the bottom wall.  
Rosenberg et al. discloses an optical waveguide connector kit (300; see Figure 3) comprising an optical waveguide (optical fibers 320) sandwiched between a main body (305) and a lid (310), wherein a gap (330) is provided on each side of the lid such that the gap increases as it gets closer to a bottom wall for the purpose of providing an arrangement in which a lid may be retained within the main body.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a lid shaped to form the gap (L1) that increases as it gets closer to a bottom wall in the invention of Fujiwara et al. for the purpose of providing an arrangement in which the lid is slidably retained within the main body such that the lid may not be easily pushed out of the top side of the main body to secure the optical waveguide within the main body for standard use.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2015/0301290 A1) in view of Gsell et al. (US 2018/0314012 A1).
Regarding claim 3; Fujiwara et al. discloses the optical waveguide member connector kit (10) according to claim 1, wherein when the lid (52) is disposed between the first wall (5012) and the second wall (5012), a first gap (L1) is formed between the lid (52) and the first wall (5012), and a second gap is formed between the lid (52) and the second wall (5012; see Figure 3A), but Fujiwara et al. does not disclose that the cross-sectional area along the facing direction of the first gap decreases as it gets closer to the bottom wall and/or that the cross-sectional area along the facing direction of the second gap decreases as it gets closer to the bottom wall.  
Gsell et al. teaches that an optical waveguide connection kit (see Figures 3 and 4) including a main body (40a) and a lid (42a) that cooperate to sandwich optical waveguide member (18a) may include a recess (44a) with angled sides (see Figure 3), wherein the angled sides allow for a larger opening on the top side of the main body for easy insertion optical waveguide member (18a) and are sloped to guide the optical waveguide member (18a) to abut the bottom wall of the recess (44a).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide angled side wall surfaces (5012) in the main body (51) of the connector of Fujiwara et al. to provide for a larger opening at the top side of the main body to allow for easy insertion of the optical waveguide member (1), wherein the angled side wall surfaces would form a gap (L1) that decreases as it gets closer to the bottom wall on each side of the waveguide for the purpose of guiding the waveguide to its resting position on the bottom wall (5011).
Regarding claim 4; Fujiwara et al. teaches that the lid (52) is disposed between the first wall (5012) and the second wall (5012), each of the first wall (5012) and the second wall (5012; see Figure 3A) has a first facing surface and a second facing surface facing the lid (52), and that the lid (52) has a third facing surface (side surface of the lid) facing the first facing surface and a fourth facing surface (side surface of the lid) facing the second facing surface (see Figure 3A), but does not disclose that at least one of the first facing surface, the second facing surface, the third facing surface, and the fourth facing surface inclines with respect to the thickness direction.  As discussed above with respect to claim 3, one of ordinary skill in the art, before the filing date of the present invention, would have found it obvious to form the side wall surfaces at an angle, i.e. with inclines in the thickness direction, such that a larger opening is formed on top of the main body for easy insertion of the optical waveguide member.
 
Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the optical waveguide member connector kit defined by claim 5, wherein the first facing surface and the third facing surface incline outwardly in the facing direction as they extend toward one side in the thickness direction, and an inclination X1 of the first facing surface with respect to the thickness direction is smaller than an inclination Y1 of the third facing surface with respect to the thickness direction, and/or the second facing surface and the fourth facing surface incline outwardly in the facing direction as they extend toward one side in the thickness direction, and an inclination X2 of the second facing surface with respect to the thickness direction is smaller than an inclination Y2 of the fourth facing surface with respect to the thickness direction, in combination with all of the limitations of base claim 1 and all of the limitations of intervening claim 4 (this novel structure is illustrated in Figures 5A and 5B of the present application).
Claim 6 depends from claim 5.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874